DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/GB2018/053728 filed 12/20/2018, which claims the benefit of priority from US Provisional Application 62/608,438 filed 12/20/2017.	
Response to Amendment
The present amendment, filed on or after October 7th, 2021 has been entered. Claims 1-4, 6-16, and 25-30 remain pending. Claims 1, 4, 10, 15, and 25-30 have been amended. Applicant’s amendment to the drawings has remedied the objection set forth in the Non-Final Action mailed May 21st, 2021. Applicant’s amendments to the specification have remedied the objection set forth in the Non-Final Action. Applicant’s amendments to the claims have remedied the objections and the 112(b) indefiniteness rejection set forth in the Non-Final Action. 
Response to Arguments
Applicant's arguments filed September 21st, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Kaemmerer does not teach determining a dose response induced by the electrical signal based on the measured impedance and to adjust the electrical signal in order to induce a target dose response. Examiner respectfully disagrees. Kaemmerer teaches, in 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., page 14 paragraph 1, which references para [0072] of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that the combination of Kaemmerer in view of Gross do not disclose a pair of impedance measuring electrodes spaced apart from one another in a direction perpendicular to the longitudinal direction with respect to the nerve. Examiner respectfully disagrees. Kaemmerer teaches the stimulation electrodes and the impedance measurement module. Kaemmerer is not specific to which electrodes are impedance sensing and which are . 
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “wherein the pair of stimulation electrodes is configured” in lines 1-2, but should recite “wherein the pair of stimulation electrodes are configured”. 
Claim Interpretation
The term(s) “configured to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-16, 26, and 27 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being  anticipated by Kaemmerer et al. (US Patent Application Publication 2016/0250476 A1) herein after Kaemmerer. 
Regarding claim 1, Kaemmerer teaches a system for stimulation of a nerve and measuring impedance (fig. 1 therapy system 10), the system comprising: 
a neural interface device comprising a plurality of electrodes (fig. 1 IMD 16 with lead extension 18 and one or more leads 20A and 20B that delivers electrical stimulation to the brain 28);
a voltage or current source operatively connected to at least a subset of the electrodes, wherein the voltage or current source is configured to generate an electrical signal to be applied to said subset of the electrodes (Para [0050] “IMD 16 may deliver electrical stimulation therapy to brain 28 of patient 12 according to one or more therapy programs. A therapy program may define one or more electrical stimulation parameter values for therapy generated by a stimulation generator of IMD 16 and delivered from IMD 16 to a target therapy delivery site within patient 12 via one or more electrodes 24, 26” and Para [0070] “For example, IMD 16 may include multiple sources of stimulation energy (e.g., current sources).”); 
an impedance measuring module operatively connected to at least a subset of the electrodes, wherein the impedance measurement module is configured to measure the impedance between said subset of the electrodes (Para [0160] “In some examples, processor 60 of IMD 16 (e.g., in response to a control signal from processor 80) may control IMD 16 to perform an impedance measurement by delivering, from stimulation generator 64, an electrical signal having a constant voltage between at least two electrodes 24, 26, and measuring a resulting current of the signal that is sensed by two or more electrodes”); and 
a controller arranged to determine a dose response induced in the nerve, via the electrical signal, based on the measured impedance (Para [0161] “processor 60 of IMD 16 may perform impedance measurement by controlling stimulation generator 64 to deliver a current pulse across at least two electrodes 24, 26, and measuring a resulting voltage of a signal that is sensed by two or more electrodes 24, 26” and Para [0147]-[0149]: Examiner has interpreted the amplitude of the resulting voltage to be the amplitude of the action potential because the resulting voltage is what initiates the action potential in the nerve.) and to adjust the electrical signal in order to induce a target dose response (Para [0100] “The pulse width and frequency may remain fixed at the values of the initial set of electrical stimulation parameter values, while processor 80 may adjust the amplitude from the initial amplitude value in order to determine the voxel values” and Para [0147] “Processor 80 may, for example, increase the volume of the VTA by the scaling factor for patients that have tissue having a relatively lower impedance than the tissue impedance indicated by the general (or generic) electrical field model. As another example, processor 80 may decrease the volume of the VTA by the scaling factor for patients 
Regarding claims 2 and 4, Kaemmerer further teaches wherein the voltage or current source is operatively connected to a pair of stimulation electrodes (fig. 2 stimulation generator 64 is in electrical connection with the stimulation electrodes 24/26); wherein the pair of stimulation electrodes are configured to provide stimulation to the nerve and to measure the impedance between said subset of electrodes (Para [0160] “processor 80 determines the actual impedance value (Z.sub.clinical) for the one or more electrodes 24, 26 used to deliver the electrical stimulation to patient 12 (196)…an impedance measurement by delivering, from stimulation generator 64, an electrical signal having a constant voltage between at least two electrodes 24, 26, and measuring a resulting current of the signal that is sensed by two or more electrodes”).
Regarding claim 3, Kaemmerer further teaches wherein the impedance measuring module is operatively connected to a pair of impedance measuring electrodes (fig. 2 processor 60, which measures the impedance between electrodes, is electrically connected to the impedance measuring electrodes).
Regarding claim 13 and 14, Kaemmerer further teaches wherein the at least one electrical signal comprises a pulse train, the pulse train comprising a plurality of pulses (Para [0067] “The stimulation signals delivered by IMD 16 may be of any form, such as stimulation pulses, continuous-wave signals (e.g., sine waves), or the like. Operating instructions 76 guide general operation of IMD 16 under control of processor 60, and may include instructions for monitoring brain signals within one or more brain regions via electrodes 24, 26 and delivering wherein the pulses have a waveform which is a square, sawtooth, sinusoidal, triangular, trapezoidal, quasitrapezodial or complex waveform (Para [0067] “The stimulation signals delivered by IMD 16 may be of any form, such as stimulation pulses, continuous-wave signals (e.g., sine waves), or the like. Operating instructions 76 guide general operation of IMD 16 under control of processor 60, and may include instructions for monitoring brain signals within one or more brain regions via electrodes 24, 26 and delivering electrical stimulation therapy to patient 12”).
Regarding claims 15 and 16, Kaemmerer teaches a method for stimulation of a nerve and measuring the impedance, the method comprising: 
providing one or more neural interface devices according to claim 1 (see above); 
generating an electrical signal to be applied to the nerve via the stimulation electrodes of the one or more neural interface devices by at least one voltage or current source operatively connected to the stimulation electrodes (Para [0050] “IMD 16 may deliver electrical stimulation therapy to brain 28 of patient 12 according to one or more therapy programs. A therapy program may define one or more electrical stimulation parameter values for therapy generated by a stimulation generator of IMD 16 and delivered from IMD 16 to a target therapy delivery site within patient 12 via one or more electrodes 24, 26” and Para [0070] “For example, IMD 16 may include multiple sources of stimulation energy (e.g., current sources).”); and 
measuring the impedance between the impedance measuring electrodes of the one or more neural interface devices by at least one impedance measuring module operatively connected to the impedance measuring electrodes (Para [0160] “In some examples, processor further comprising: 
determining an amplitude of an action potential induced in the nerve based on the measured impedance (Para [0161] “processor 60 of IMD 16 may perform impedance measurement by controlling stimulation generator 64 to deliver a current pulse across at least two electrodes 24, 26, and measuring a resulting voltage of a signal that is sensed by two or more electrodes 24, 26.”: Examiner has interpreted the amplitude of the resulting voltage to be the amplitude of the action potential because the resulting voltage is what initiates the action potential in the nerve.); and 
adjusting the electrical signal in order to induce an action potential having a target amplitude
Regarding claim 26 and 27, Kaemmerer further teaches wherein the impedance measurement module is configured to measure the impedance between said subset of the electrodes by measuring a differential voltage induced across the stimulation electrodes (Para [0163] “Processor 80 selects, from memory 82, a montage equation that corresponds to the selected therapy program (198), the montage equation indicating the relationship between the modeled differential voltages and model impedance values (Z.sub.model) for the general electrical field model… For example, using the montage equation with the known variable being the differential voltage, processor 80 may solve for the model impedance (Z.sub.model)”); wherein the impedance measurement module is configured to extract a voltage at the rising edge of the stimulation pulse to determine an indication of an access resistance (Para [0160] “Processor 60 may determine a resistance based upon the current amplitude of the pulse and the measured amplitude of the resulting voltage. The voltage of the sensed signal or the determined resistance may be electrical parameter values indicative of the impedance path comprising the electrodes”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer in view of Renu (US Patent Application Publication 2016/0220823 A1).
Regarding claim 12, Kaemmerer teaches the system of claim 1, but does not explicitly teach wherein the voltage or current source is configured to apply an electrical signal to the stimulation electrodes, such that a first electrode becomes positively charged and a second electrode becomes negatively charged.
However, in a similar nerve stimulation system, Renu discloses wherein the voltage or current source is configured to apply an electrical signal to the stimulation electrodes, such that a first electrode becomes positively charged and a second electrode becomes negatively charged (Para [0062] “the IPG 14 may configure at least one of the electrodes in the middle column 26' as a cathode, and at least two of the electrodes in at least one outer electrode columns 26'' as anodes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer to further include wherein the voltage or current source is configured to apply an electrical signal . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US Patent Application Publication 2006/0224187 A1) herein after Bradley.
Regarding claim 25, Kaemmerer teaches the system of claim 1, but does not explicitly teach wherein the impedance measuring module is configured to measure a relative change in impedance, across the plurality of electrodes, in response to an applied dose of electrical signal comprising a sequence of stimulation pulses, wherein the relative change of impedance is a change in impedance with respect to a baseline impedance before the application of the electrical signal.
However, in a similar nerve stimulation and monitoring system, Bradley discloses wherein the impedance measuring module is configured to measure a relative change in impedance, across the plurality of electrodes, in response to an applied dose of electrical signal comprising a sequence of stimulation pulses, wherein the relative change of impedance is a change in impedance with respect to a baseline impedance before the application of the electrical signal (Para [0047] “the impedances will be measured at each of the electrodes E1-E16 immediately after the lead has been implanted and the neurostimulation system IPG control circuit 128 (or 128') has been programmed to produce the desired therapeutic effect. Such an impedance measurement, which is referred to herein as a "baseline impedance measurement," may consist of a single set of measurements at electrodes E1-E16” and Para 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer to further include wherein the impedance measuring module is configured to measure a relative change in impedance, across the plurality of electrodes, in response to an applied dose of electrical signal comprising a sequence of stimulation pulses, wherein the relative change of impedance is a change in impedance with respect to a baseline impedance before the application of the electrical signal as disclosed by Bradley as a way to determine whether or not the lead has moved or migrated which can be used to determine if stimulation parameters need to be altered (Bradley Para [0048]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer in view of Tsampazis et al. (US Patent Application Publication 2011/0087085 A1) herein after Tsampazis. 
Regarding claim 28, Kaemmerer teaches the system of claim 26, but does not explicitly teach wherein the impedance measurement module is configured to extract a difference between the peak electrode voltage at a falling edge and the rising edge of the stimulation pulse to determine an indication of a polarization capacitance.
However, in a similar impedance measuring system, Tsampazis discloses wherein the impedance measurement module is configured to extract a difference between the peak electrode voltage at a falling edge and the rising edge of the stimulation pulse to determine an indication of a polarization capacitance (Para [0063] “The polarization potential of electrodes E.sub.b and E.sub.c is then measured by the differential voltage measurement circuitry V connected to the polarized electrodes E.sub.b and E.sub.c through switches S.sub.bV and S.sub.cV. During Phase 2, switches S.sub.cA and S.sub.bB are switched "ON" while all other switches to the power supply rail V.sub.dd and the current source CS are switched "OFF". The charge balancing phase 2 stimulation current flows from the power supply rail V.sub.dd through electrode E.sub.c, cochlea neurons/tissue located between electrodes E.sub.c and E.sub.b, electrode E.sub.b to the Current Source (CS), de-polarizing the tissue interfaces of electrodes E.sub.b and E.sub.c. This measurement allows the electrode double layer capacitance formed at the interface electrode/tissue due to stimulation current flow to be calculated”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer to further include wherein the impedance measurement module is configured to extract a difference between the peak electrode voltage at a falling edge and the rising edge of the stimulation pulse to determine an indication of a polarization capacitance as disclosed by Tsampazis as a way to determine whether or not the stimulus needs to be changed due to a changing impedance value (Tsampazis Para [0058]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer in view of Ternes et al. (US Patent Application Publication 2013/0073088 A1) herein after Ternes.
Regarding claim 30, Kaemmerer teaches the system of claim 1, but does not explicitly teach wherein the impedance measurement module is configured to measure compliance voltage across the plurality of stimulating electrodes during the stimulation pulse.
However, in a similar neuro-stimulation and impedance measuring device Ternes discloses wherein the impedance measurement module is configured to measure compliance voltage across the plurality of stimulating electrodes during the stimulation pulse (Para [0091] “FIG. 18 also shows a voltage compliance monitor circuit 1835 that detects when the supply voltage is less than the minimum voltage necessary to operate the therapy circuit and provide the specified load current value to the measured impedance”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer to further include wherein the impedance measurement module is configured to measure compliance voltage across the plurality of stimulating electrodes during the stimulation pulse as disclosed by Ternes as a way to determine whether a particular stimulation parameter is at a value that will yield a therapeutic result. 
Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer in view of Grandjean et al. (US Patent 6, 406, 421) herein after Grandjean.
Regarding claim 29, Kaemmerer teaches the system of claim 1, but does not explicitly disclose wherein the impedance measurement module is configured to measure a differential voltage across the stimulating electrodes while applying a subthreshold sequence of pulses in between two successive pulses of a stimulating pulse.
However, in a similar nerve stimulation and impedance measurement system, Grandjean discloses wherein the impedance measurement module is configured to measure a differential voltage across the stimulating electrodes while applying a subthreshold sequence of pulses in between two successive pulses of a stimulating pulse (Column 6 lines 27-33 “For example, any convenient circuitry for determining muscle impedance can be used, e.g., constant current pulses can be used together with measurements of the differential output voltage. Of course, muscle threshold will differ from case to case, and the burst pulse and sub-threshold pulse parameters will be programmed accordingly”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer to further include wherein the impedance measurement module is configured to measure a differential voltage across the stimulating electrodes while applying a subthreshold sequence of pulses in between two successive pulses of a stimulating pulse as disclosed by Grandjean as a way to monitor impedance without generating a neurological response thereby ensuring that the next pulse will generate a proper response. 
Claims 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer in view of Gross et al. (US Patent Publication 2003/0050677 A1) herein after Gross.
Regarding claim 10, Kaemmerer teaches a system for stimulation of a nerve and measuring impedance (fig. 1 therapy system 10), the system comprising: 
one or more neural interface devices (fig. 1 IMD 16 with lead extension 18 and one or more leads 20A and 20B) comprising: 
a pair of stimulation electrodes for inducing an electrical signal in the nerve (electrodes 24 and 26);  
wherein the pair of stimulation electrodes are spaced apart from one another in a longitudinal direction with respect to the nerve (fig. 2 stimulation electrodes 24A-24D and stimulation electrodes 26A-26D) a voltage or current source operatively connected to each pair of stimulation electrodes of each neural interface device, wherein the voltage or current source is configured to generate an electrical signal to be applied to the nerve via the stimulation electrodes (Para [0050] “IMD 16 may deliver electrical stimulation therapy to brain 28 of patient 12 according to one or more therapy programs. A therapy program may define one or more electrical stimulation parameter values for therapy generated by a stimulation generator of IMD 16 and delivered from IMD 16 to a target therapy delivery site within patient 12 via one or more electrodes 24, 26” and Para [0070] “For example, IMD 16 may include multiple sources of stimulation energy (e.g., current sources).); and 
an impedance measurement module operatively connected to each pair of impedance measuring electrodes, wherein the impedance measurement module is configured to measure the impedance between the pair of impedance measuring electrodes (Para [0160] “In some examples, processor 60 of IMD 16 (e.g., in response to a control signal from processor 80) may control IMD 16 to perform an impedance measurement by delivering, from stimulation generator 64, an electrical signal having a constant voltage between at least two electrodes 24, 26, and measuring a resulting current of the signal that is sensed by two or more electrodes”), but does not explicitly disclose a pair of impedance measurement electrodes for measuring impedance between the impedance measurement electrodes wherein the pair of impedance 
However, in a similar nerve modulation system, Gross discloses a pair of impedance measurement electrodes for measuring impedance between the impedance measurement electrodes (Para [0157] and fig. 5 depicts electrodes (i.e. electrodes 182 and 176) wherein the pair of impedance measurement electrodes are spaced apart from one another in a direction perpendicular to the longitudinal direction with respect to the nerve (Para [0157] and fig. 5, which depicts in electrode assembly with electrodes perpendicular to the nerve (i.e. electrode 176 and 182)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer to further include a pair of impedance measurement electrodes for measuring impedance between the impedance measurement electrodes wherein the pair of impedance measurement electrodes are spaced apart from one another in a direction perpendicular to the longitudinal direction with respect to the nerve as disclosed by Gross as a combination of prior art elements  according to known methods to produce the predictable result of a nerve modulation device that monitors impedance so that proper stimulation can be administered to generate a desired physiological response.
Regarding claim 7, Kaemmerer further teaches wherein the pair of stimulation electrodes comprises a first conductive ring and a second conductive ring
Regarding claim 9, Kaemmerer in view of Gross disclose the system of claim 10, but do not explicitly disclose wherein each one of the impedance electrodes is positioned between the pair of stimulation electrodes. 
However, having each one of the impedance electrodes positioned between the pair of stimulation electrodes would have been an obvious aesthetic design choice because the location of the impedance electrodes in relation to the stimulation electrodes as described in the claim would not provide a structure that is functionally different than that of Kaemmerer in view of Gross. Furthermore, the rearrangement of the electrode parts would not have changed the operation of the nerve modulation system. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 11, Kaemmerer further teaches a controller arranged to determine an amplitude of an action potential induced in the nerve, via the electrical signal, based on the measured impedance (Para [0161] “processor 60 of IMD 16 may perform impedance measurement by controlling stimulation generator 64 to deliver a current pulse across at least two electrodes 24, 26, and measuring a resulting voltage of a signal that is sensed by two or more electrodes 24, 26.”: Examiner has interpreted the amplitude of the resulting voltage to be the amplitude of the action potential because the resulting voltage is what initiates the action potential in the nerve.)  and to adjust the electrical signal in order to induce an action potential having a target amplitude (Para [0100] “The pulse width and frequency may remain fixed at the values of the initial set of electrical stimulation parameter values, while processor 80 may adjust the amplitude from the initial amplitude value in order to determine the voxel 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer as applied to claim 10 above, and further in view of Stieglitz et al. (US Patent 5, 919, 220).
Regarding claim 6, Kaemmerer in view of Gross disclose the system of claim 10, but do not explicitly disclose wherein each neural interface device, further comprises at least one cuff portion having an assembled position in which the cuff portion forms at least part of a passageway for receiving the nerve in the longitudinal direction of the nerve.
However, in a similar nerve stimulating and impedance measuring device, Stieglitz discloses at least one cuff portion having an assembled position in which the cuff portion forms at least part of a passageway for receiving the nerve in the longitudinal direction of the nerve (fig. 2: depicts an electrode nerve cuff for receiving a nerve in the longitudinal direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer in view of Gross to further include that each of the neural interface devices of Kaemmerer include at least one cuff portion having an assembled position in which the cuff portion forms at least part of a passageway for receiving the nerve in the longitudinal direction of the nerve as 
Regarding claim 8, Kaemmerer in view of Gross disclose the system of claim 10, but do not explicitly disclose wherein the pair of impedance electrodes comprises a first conductive element and a second conductive element, wherein the first conductive element is diametrically opposed to the second conductive element.
However, Stieglitz discloses wherein the pair of impedance electrodes comprises a first conductive element and a second conductive element, wherein the first conductive element is diametrically opposed to the second conductive element (fig. 1 depicts diametrically opposed conductive elements on each electrode finger. For example, in fig. 1 the most proximal and most distal electrode fingers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Kaemmerer in view of Gross to further specify wherein the pair of impedance electrodes comprises a first conductive element and a second conductive element, wherein the first conductive element is diametrically opposed to the second conductive element as disclosed by Stieglitz as a way to provide structure that is able to pick up the electrical signal in order to have the impedance measurement module calculate impedance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (US 2017/0239470 A1) relates to a neuromodulation system for incontinence therapy that uses an impedance module and sensing circuitry to sense impedance and posture to adjust simulation parameters. See Para [0120].
Lee et al. (US 2009/0024189 A1) relates to a neural stimulation system that measures electrical characteristics, including impedance, of tissue and then can modify pulse shape based on the measured electrical characteristic. See Para [0072].  
Astrom et al. (US 2018/0185651 A1) relates measuring impedance values at various times to account for changes in impedance, permitting re-clustering (i.e., modified clustering) of electrodes, re-allocation of stimulation sources to electrodes clusters, and/or re-allocation of stimulation amplitudes to electrode clusters based on impedance changes. See Para [0136]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792